Citation Nr: 0704154	
Decision Date: 02/09/07    Archive Date: 02/22/07

DOCKET NO.  04-12 041A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 
 
2.  Entitlement to service connection for tinnitus. 
 
3.  Entitlement to service connection for dizziness, also 
claimed as Vertigo, including as secondary to bilateral 
hearing loss. 
 
4.  Entitlement to service connection for low back pain. 
 
5.  Entitlement to service connection for a heart 
condition/hypertension, including as secondary to post-
traumatic stress disorder. 
 
6.  Entitlement to service connection for a skin condition.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. W. Harley, Associate Counsel


INTRODUCTION

The veteran had active service from November 1942 through 
February 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.  The appellant filed 
a motion to advance his appeal on the Board's docket.  That 
motion was granted.  38 U.S.C.A. § 7107 (West 2005); 38 
C.F.R. § 20.900(c) (2005).  The case is now before the Board 
for appellate review.  The appeal is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the appellant if further action is required.

The issue of whether the veteran is entitled to service 
connection for an ankle fracture and a respiratory disorder 
were not perfected by the veteran through a substantive 
appeal following the February 2004 statement of the case.  As 
such, they are not before the Board.


REMAND

On a VA Form 9 received in January 2005, the veteran 
requested a Board hearing on his claims.  In particular, he 
noted that he was requesting a hearing via "satellite 
conference."  To date, the veteran has not been afforded a 
hearing.  

Accordingly, the case is REMANDED for the following action:

Schedule the veteran for a video 
conference hearing in connection with his 
appeal.  Provide him and his 
representative reasonable advanced notice 
of the date, time, and location of the 
hearing.  After the hearing is conducted, 
the case should be returned to the Board, 
in accordance with appellate procedures.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



